BY-LAWS OF T. ROWE PRICE STRATEGIC INCOME FUND, INC. TABLE OF CONTENTS Page ARTICLE I. NAME OF CORPORATION, LOCATION OF OFFICES AND SEAL 1 1.01. Name 1 1.02. Principal Office 1 1.03. Seal 1 ARTICLE II. SHAREHOLDERS 1 2.01. Annual Meetings 1 2.02. Special Meetings 2 2.03. Place of Meetings 2 2.04. Notice of Meetings 2 2.05. Voting - In General 3 2.06. Shareholders Entitled to Vote 3 2.07. Voting - Proxies 3 2.08. Quorum 3 2.09. Absence of Quorum 3 2.10. Stock Ledger and List of Shareholders 4 2.11. Informal Action by Shareholders 4 ARTICLE III. BOARD OF DIRECTORS 4 3.01. Number and Term of Office 4 3.02. Qualification of Directors 4 3.03. Election of Directors 5 3.04. Removal of Directors 5 3.05. Vacancies and Newly Created Directorships 5 3.06. General Powers 5 3.07. Power to Issue and Sell Stock 6 3.08. Power to Declare Dividends 6 3.09. Annual and Regular Meetings 6 3.10. Special Meetings 7 3.11. Notice 7 3.12. Waiver of Notice 7 3.13. Quorum and Voting 7 3.14. Conference Telephone 7 3.15. Compensation 7 3.16. Action Without a Meeting 7 3.17. Director Emeritus 7 ARTICLE IV. EXECUTIVE COMMITTEE AND OTHER COMMITTEES 8 4.01. How Constituted 8 4.02. Powers of the Executive Committee 8 4.03. Other Committees of the Board of Directors 8 4.04. Proceedings, Quorum and Manner of Acting 8 4.05. Other Committees 9 ARTICLE V. OFFICERS 9 5.01. General 9 5.02. Election, Term of Office and Qualifications 9 5.03. Resignation 9 5.04. Removal 9 5.05. Vacancies and Newly Created Offices 9 5.06. Chairman of the Board 10 5.07. President 10 5.08. Vice President 10 5.09. Treasurer and Assistant Treasurers 10 5.10. Secretary and Assistant Secretaries 11 5.11. Subordinate Officers 11 5.12. Remuneration 11 ARTICLE VI. CUSTODY OF SECURITIES AND CASH 11 6.01. Employment of a Custodian 11 6.02. Central Certificate Service 12 6.03. Cash Assets 12 6.04. Free Cash Accounts 12 6.05. Action Upon Termination of Custodian Agreement 12 ARTICLE VII. EXECUTION OF INSTRUMENTS, VOTING OF SECURITIES 13 7.01. Execution of Instruments 13 7.02. Voting of Securities 13 ARTICLE VIII. CAPITAL STOCK 13 8.01. Ownership of Shares 13 8.02. Transfer of Capital Stock 13 8.03. Transfer Agents and Registrars 14 8.04. Transfer Regulations 14 8.05. Fixing of Record Date 14 ARTICLE IX. FISCAL YEAR, ACCOUNTANT 14 9.01. Fiscal Year 14 9.02. Accountant 14 ARTICLE X. INDEMNIFICATION AND INSURANCE 15 10.01. Indemnification and Payment of Expenses in Advance 15 10.02. Insurance of Officers, Directors, Employees and Agents 16 ARTICLE XI. AMENDMENTS 17 11.01. General 17 11.02. By Shareholders Only 17 ARTICLE XII. MISCELLANEOUS 17 12.01 Use of the Term “Annual Meeting” 17 T.
